Name: Commission Directive 2004/31/EC of 17 March 2004 amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: environmental policy;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 2004-03-23

 Avis juridique important|32004L0031Commission Directive 2004/31/EC of 17 March 2004 amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 085 , 23/03/2004 P. 0018 - 0023Commission Directive 2004/31/ECof 17 March 2004amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof,After consulting the Member States concerned,Whereas:(1) From information supplied by Sweden based on surveys, it appears that areas in Sweden should not longer be recognised as "protected zones" in respect of Beet necrotic yellow vein virus.(2) Under Directive 2000/29/EC, the introduction into the Community of plants of Vitis L., other than fruits, originating in third countries is prohibited.(3) From information supplied by Switzerland, it appears that the measures Switzerland applies as regards the introduction into and movement within its territory of plants of Vitis L., other than fruits, are equivalent to the measures laid down in Directive 2000/29/EC. Therefore, plants of Vitis L., other than fruits, originating in Switzerland should be allowed to enter the Community.(4) Under Directive 2000/29/EC, the introduction into the areas within the Community recognised as protected zones as regards Erwinia amylovora (Burr.) Winsl. et al. of the host plants, other than fruit and seeds, of this harmful organism, originating in third countries other than those recognised as being free from this harmful organism, or in which pest free areas have been established in relation to this harmful organism, is prohibited.(5) From information supplied by Switzerland, it appears that the measures Switzerland applies as regards the introduction into and movement within its territory of host plants of Erwinia amylovora (Burr.) Winsl. et al., other than fruits and seeds, are largely equivalent to the measures laid down in Directive 2000/29/EC. Therefore, host plants of Erwinia amylovora (Burr.) Winsl. et al., other than fruits and seeds, and other than plants of Cotoneaster Ehrh. and Photinia davidiana (Dcne.) Cardot, originating in Switzerland should be allowed to enter the Community.(6) From information supplied by Italy based on surveys, it appears that some areas in Italy should not longer be recognised as "protected zones" in respect of Erwinia amylovora (Burr.) Winsl. et al.(7) Due to a clerical error in the preparation of Directive 2003/116/EC, current point 21.1 of Part B of Annex IV to Directive 2000/29/EC was erroneously numbered.(8) The current provisions against Tilletia indica Mitra should be amended to take into account the updated information on the presence of this harmful organism in Iran.(9) Directive 2000/29/EC should therefore be amended accordingly.(10) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I, II, III, IV and V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 20 April 2004 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this DirectiveArticle 3This Directive shall enter into force on the day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 17 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2003/116/EC (OJ L 321, 6.12.2003, p. 36).ANNEXAnnexes I, II, III, IV and V to Directive 2000/29/EC are amended as follows:1. in Part B of Annex I, under heading (b), point 1 is replaced by the following:">TABLE>"2. in Part B of Annex II, under heading (b), point 2 is replaced by the following:">TABLE>"3. Annex III is amended as follows:(a) in the right-hand column of point 15 of Part A, the text is replaced by the following;"Third countries other than Switzerland";(b) in Part B, point 1 is replaced by the following:">TABLE>"4. Annex IV is amended as follows:(a) Section I of Part A is amended as follows:(i) in the left-hand column of point 53, the text ", Iran" is inserted(ii) in the left-hand column of point 54, the text ", Iran" is inserted;(b) Part B is amended as follows:(i) in the right hand column of point 20.1, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)";(ii) in the right hand column of point 20.2, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)";(iii) point 21 is replaced by the following:">TABLE>"(iv) point 21.1 is deleted;(v) a new point 21.3 is inserted before point 22:">TABLE>"(vi) in the right hand column of point 22, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)";(vii) in the right hand column of point 23, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)";(viii) in the right hand column of point 25, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)";(ix) in the right hand column of point 26, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)";(x) in the right hand column of point 27.1, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)";(xi) in the right hand column of point 27.2, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)";(xii) in the right hand column of point 30, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)".5. In point 1 and 8, under heading I of Part B of Annex V, the text ", Iran" is inserted after "India".